281 U.S. 700
50 S. Ct. 406
74 L. Ed. 1126
COMMONWEALTH OF KENTUCKY, Complainant,v.STATE OF INDIANA et al.
No. 16.
Supreme Court of the United States
May 19, 1930

Messrs. Clifford E. Smith and J. W. Cammack, both of Frankfort, Ky., for the State of Kentucky.
Mr. F. H. Hatfield, of Evansville, Ind., for the State of Indiana.
PER CURIAM.


1
This cause came on to be heard upon the pleadings, stipulation of facts, and briefs, and was argued by counsel. The court now being fully advised in the premises, and, for the purpose of carrying into effect the conclusion set forth in the opinion of this court announced April 14, 1930 (281 U.S. 163, 50 S. Ct. 275, 74 L. Ed. —),


2
It is now here ordered, adjudged, and decreed as follows:


3
1. That the bill of complaint as amended be, and it hereby is, dismissed as against the individual defendants, James Duane Duncan, Claude F. Johnson, Walter L. Brandt, Robert N. Losey, Frank H. Hatfield, Todd Stoops, John F. Carson, Robert E. Rogers, and Lester R. McCool.


4
2. That the defendant, the state of Indiana, and each of its officers, agents, and servants, and all persons assuming to act under authority of either of them, be, and they hereby are, enjoined from delaying, attempting to delay, failing or refusing to promptly and in good faith perform or cause to be performed the covenants, on the part of the state of Indiana to be performed, of the agreement made and entered into by and between the commonwealth of Kentucky, through and by the state highway commission of Kentucky, and the state of Indiana, through and by the Indiana state highway commission, of date September 12, 1928, which provides for the construction by the state of Indiana of a bridge across the Ohio river between Evansville, Ind., and Henderson, Ky., at the point designated in the plans and specifications referred to in said contract.


5
3. That the defendant, the state of Indiana, its officers, agents, servants, and all persons assuming to act under the authority of either of them, be, and they hereby are, directed to immediately resume, in good faith, the performance of each and all of the covenants of said contract, on its part to be performed, according to its terms, and to continue the performance thereof until each and all of said covenants shall have been fully performed.


6
4. That the defendant, the state of Indiana, through and by its state highway commission, shall proceed at once with the completion of the plans and specifications for said bridge, and shall advertise and let a contract or contracts for the construction thereof as soon as practicable after the commonwealth of Kentucky shall have made permanently available sufficient funds to pay its part of the cost of said bridge as provided in said contract, of date September 12, 1928. The said Indiana state highway commission hereby is expressly directed to act and proceed for and on behalf of the state of Indiana in promptly and expeditiously complying with the terms of this decree.


7
5. That the defendant, the state of Indiana, by and through its state highway commission, shall file with the clerk of this court semiannually on September 1st and March 1st of each year, beginning September 1, 1930, a report to this court adequately setting forth the progress made in the construction of said bridge and in the performance of the covenants of said contract on the part of the state of Indiana to be performed, during the period from the entry of this decree down to the date of such report.


8
6. That the complainant, commonwealth of Kentucky, may, irrespective of the filing of the described reports, apply to this court for any further action or relief, and this court retains jurisdiction of the above-entitled suit for the purpose of any order or direction, or modification of this decree, or any supplemental decree, which it may deem at any time to be proper in relation to the subjectmatter in controversy.


9
And it is further ordered that the costs in this case shall be taxable one-half against the state of Indiana and one-half against the commonwealth of Kentucky.